Name: Commission Regulation (EEC) No 531/88 of 25 February 1988 correcting Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/72 27. 2. 88Official Journal of the European Communities COMMISSION REGULATION (EEC) No 531/88 of 25 February 1988 correcting Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application . HAS ADOPTED THIS REGULATION : Article 1 Tables 2 and 4 relating to Chapter 04 of the Appendix to Annex I to Regulation (EEC) No 3938/87 are hereby replaced by Table? 2 and 4 of this Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article ' 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 3938/87 (3), as last amended by Regulation (EEC) No 462/88 (4); Whereas a check has shown that a mistake has crept into Tables 2 and 4 relating to Chapter 04 of the Appendix to Annex I to Regulation (EEC) No 3938/87 as regards the additional codes 7079 and 7097 ; whereas the Regulation in question should be corrected accordingly, ' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6. 1985, p. 6. fa OJ No L 182, 3 . 7. 1987, p. 1 . 0 OJ No L 372, 31 . 12. 1987, p. 1 . (*) OJ No L 48, 22. 2. 1988, p. 1 . 27. 2. 88 Official Journal of the European Communities No L 53/73 TABLE 2 CN code Description 0402 10 19  Skimmed-milk powder consigned to Italy or Spain from another Member State in accordance with Regulation (EEC) No 1624/76 :  Skimmed-milk powder in intra-Com ­ munity trade in the unaltered state, sold under Regulations (EEC) No 368/77 and (EEC) No 443/77 (coeffi ­ cient : 0,163):  Other, excluding added whey and/or lactose and/or casein and/or casei ­ nates :   In the Mem ­ ber State of dispatch and in Italy (coef ­ ficient 0,516) :   In Spain (coefficient: 0,387) : 7059 7074 7078 7079 TABLE 4 CN code Description 0403 90 11  Buttermilk powder consigned to Italy or Spain from another Member State in accor ­ dance with Regulation (EEC) No 1624/76 :  Other, excluding added whey and/or lactose and/or casein and/or casei ­ nates :   In the Member State of dispatch and in Italy (coefficient 0,516):   In Spain (coefficient : 0,387) : 7093 7094 7097